Citation Nr: 0012916	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  99-00 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment at Department of Veterans Affairs (VA) 
expense for medical care provided by St. Mary Corwin 
Hospital, Pueblo, Colorado from August 21, 1997 to October 1, 
1997.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The appellant is the widow of the veteran and states that she 
is the executor of the veteran's estate.  The veteran had 
active service from August 1949 to April 1961.

In the appellant's substantive appeal, dated in November 
1998, the appellant indicated that she desired a hearing at 
her local VA office before a member of the Board of Veterans' 
Appeals (Board).  The record does not reflect that any effort 
was made to afford the appellant with the hearing requested 
in her substantive appeal.

While this case is in remand status, the Board would also 
request that the originating agency contact the appellant and 
ask that she furnish copies of necessary documentation to 
establish her status as the executor of the veteran's estate.  
Any documents provided pursuant to this request should be 
associated with the claims folder.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the originating agency 
for the following development:

1.  The appellant is advised that she has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The originating agency should 
schedule the appellant for a hearing 
before a Member of the Board in Denver, 
Colorado, in the order that this request 
was received relative to other cases on 
the docket for which hearings are 
scheduled to be held within this area.  
38 U.S.C.A. § 7107(d)(2) (West Supp. 
1999); 64 Fed. Reg. 53,302 (2000) (to be 
codified at 38 C.F.R. §§ 19.75, 20.704). 

3.  The originating agency is further 
requested to contact the appellant and 
ask that she furnish copies of 
documentation to establish her status as 
the executor of the veteran's estate.  
Any documents provided pursuant to this 
request should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the 
originating agency.  The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



